Exhibit 10.13
4/30/2008
FIRST AMENDMENT TO LOAN ACCOUNT PROGRAM AGREEMENT
This FIRST AMENDMENT TO LOAN ACCOUNT PROGRAM AGREEMENT (“Amendment”) is made and
entered into as of April 30, 2008 (the “Amendment Effective Date”) by and
between WEBBANK (“Bank”) and LENDINGCLUB CORPORATION (“Company”).
WHEREAS, Bank and Company are parties to that certain Loan Account Program
Agreement dated as of December 10, 2007 (the “Agreement”); and
WHEREAS, pursuant to Section 23 of the Agreement, Bank and Company desire to
amend and modify the Agreement as set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises set forth herein, the parties hereby agree as follows:
1. Definitions. Unless otherwise defined herein, all capitalized terms used in
this Amendment will have the meanings ascribed to them in the Agreement.
2. Annual Certification of Compliance. Section 31 of the Agreement is deleted in
its entirety and the following new section 31 is inserted in lieu thereof:
“31. Compliance with Applicable Laws: Program Compliance Manual. Company shall
comply with Applicable Laws and the Program Compliance Manual in its performance
of this Agreement, including Loan Account solicitation, Application processing
and preparation of Loan Account Agreements and other Loan Account documents.
Except as required by Applicable Law, Company may not amend or otherwise modify
the Program Compliance Manual without the prior written consent of Bank, which
consent shall not be unreasonable withheld or delayed. A copy of the Program
Compliance Manual is attached hereto as Exhibit G. Without limiting the
foregoing, Company shall:
(a) apply to all Applicants customer identification procedures that comply with
Section 326 of the USA PATRIOT Act of 2001 (“Patriot Act”) and the implementing
regulations applicable to Bank (31 C.F.R. § 103.121);
(b) retain for five (5) years after a Loan Account is purchased from Bank, and
deliver to Bank upon request: (i) the Applicant’s name, address, social security
number, and date of birth obtained pursuant to such customer identification
procedures; (ii) a description of the methods and the results of any measures
undertaken to verify the identity of the Applicant; and (iii) a description of
the resolution of any substantive discrepancy discovered when verifying the
identifying information obtained;
(c) screen all Applicants against the Office of Foreign Assets Control list of
Specially Designated Nationals and Blocked Persons, and reject any Applicant
whose name appears on such list and notify Bank thereof;
(d) monitor, identify and report to Bank any suspicious activity that meets the
thresholds for submitting a Suspicious Activity Report under the Bank Secrecy
Act and the implementing regulations applicable to Bank (31 C.F.R. § 103.18);
(e) implement an anti-money laundering program to assist Bank in its compliance
with Section 352 of the Patriot Act and the implementing regulations applicable
to Bank (31 C.F.R. § 103.120);
(f) in addition to the information retained pursuant to subsection (b) above,
retain the account number identifying a Borrower’s Loan Account for at least one
(1) year after purchasing the Borrower’s Loan Account from Bank;

 

 



--------------------------------------------------------------------------------



 



(g) upon receipt of a government information request forwarded by Bank to
Company, (i) compare the names on such government list provided by Bank with the
names, addresses, and social security numbers of Borrowers for all Loan Accounts
purchased from Bank within the prior twelve (12) months, and (ii) within one
(1) week of receipt of such an information request, deliver to Bank a
certification of completion of such a records search, which shall indicate
whether Company located a name, address: or social security number match and, if
so, shall provide for any such match: the name of the Borrower, the account
number identifying the Borrower’s Loan Account, and the Borrower’s social
security number, date of birth, address, or other similar identifying
information provided by the Borrower, to assist Bank in its compliance with
Section 314(a) of the Patriot Act and the implementing regulations applicable to
Bank (31 C.F.R. § 103.100); and
(h) provide to Bank electronic copies of the information retained pursuant to
subsections (b) and (g) above as mutually agreed to by the Parties, immediately
upon request.
Company will also provide to Bank an annual certification letter that it is
complying with its obligations under this section. Bank will comply with any
reporting requirements of the Utah Department of Financial Institutions or the
FDIC applicable to Bank’s performance of this Agreement.”
3. Effect of Amendment. This Amendment is hereby incorporated into and made a
part of the Agreement. Except as amended by this Amendment, all terms and
provisions of the Agreement shall continue and remain in full force and effect
and binding upon the parties.
4. Headings. Captions and headings in this Amendment are for convenience only,
and are not to be deemed part of this Amendment.
5. Governing Law. This Amendment shall be interpreted and construed in
accordance with the laws of the State of Utah, without giving effect to the
rules, policies, or principles thereof with respect to conflict of laws.
6. Counterparts. This Amendment may be executed and delivered by the Parties in
any number of counterparts, and by different parties on separate counterparts,
each of which counterpart shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the Amendment Effective Date.
WEBBANK

         
By:
  /s/ Gerry J. Smith
 
Name: Gerry J. Smith    
 
  Title:   President / CEO    
 
        LENDINGCLUB CORPORATION    
 
       
By:
  /s/ John Donovan
 
Name: John Donovan    
 
  Title:   COO    

 

2